Citation Nr: 1708675	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  04-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis prior to June 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to April 1972.

The matter initially came before the Board of Veteran's Appeals (Board) from an August 2003 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board denied the Veteran's claim for a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) in an August 2006 decision.  In a March 2008 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision, and remanded the case back to the Board.

In May 2009, the Board remanded the claim to the RO for further development and readjudication of the claim. Then in November 2010, the RO increased the Veteran's disability rating to 30 percent for PTSD, effective July 1, 2008.

In September 2011, the Board granted a 50 percent rating for Veteran's PTSD throughout the appeal, which was effective February 18, 2003. The Board also found that the issue of entitlement to a TDIU had been raised by the record and took jurisdiction of the issue. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board, in pertinent part, remanded the TDIU issue for additional development. 

In June 2013, the Veteran filed another claim for an increased rating for his service-connected PTSD. In January 2014, the RO increased the Veteran's disability rating for PTSD to 100 percent effective June 3, 2013. 

In an April 2014 rating decision, the RO denied entitlement to a TDIU. It found that the issue of entitlement to a TDIU was moot based on the Veteran's receipt of a 100 percent evaluation for PTSD. However the receipt of a 100 percent evaluation for PTSD does not necessarily moot the issue of entitlement to a TDIU. See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating). 

In June 2016, the Board remanded the claim for further development and the claim has been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted before the Veteran's claim for entitlement to a TDIU can be decided. The Veteran's TDIU claim was specifically raised by the record in August 2010. A 100 percent disability rating for the Veteran's PTSD was granted with an effective date of June 3, 2013. The Veteran also has several periods of temporary total ratings under the provisions of 38 C.F.R. § 4.29 for his PTSD from May 28, 2003 to July 1, 2008. The Veteran contends that he became unemployable in October 2010 when he retired from the Postal Service due to his PTSD and should be entitled to TDIU at the time of his retirement.

The Veteran's representative argues that the Veteran's disability rating before June 3, 2013 is "grossly underrated" and that the Veteran should be rated at 70 or a 100 percent before June 3, 2013. However, the Board established the Veteran's disability rating of 50 percent disability rating prior to June 2013 for PTSD in a September 2011 decision. Board decisions are final and may only be altered on appeal, after reconsideration, or by motion based on clear and unmistakable error. See 38 C.F.R. §§ 20.1100 and 20.1404. The representative's argument that the Veteran was grossly underrated does not surmount to a motion for revision of a decision based on clear unmistakable error. See 38 C.F.R. § 20.1404 (b) (2016) (a motion for a decision based on clear unmistakable error requires specific allegations of unmistakable error, or errors, of fact or law in the Board decision, and why the results would have been manifestly different but for the alleged error, non-specific allegations of error are insufficient to satisfy the requirement.). Further, the Veteran applied for and was granted a rating increase effective June 3, 2013, over twenty months from the September 2011 Board decision. The RO granted the effective date based on the day Veteran claimed the increased rating. 

For the period prior to June 3, 2013, the Veteran's service-connected disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16(a). The Veteran does not meet the second prong of required for a schedular TDIU. The second prong of TDIU, which allows entitlement of a TDIU if two or more service-connected disabilities combined create a rating of 70 percent or greater if at least one of the disabilities is rated 40 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2016). In this case the Veteran's combined disability rating for his multiple service-connected disabilities (except for his hospitalizations periods, in which his disability rating was assigned a temporary total (100 percent) rating) was 60 percent. Therefore, the Veteran does not meet the criteria for schedular TDIU. 

The issue is thus whether the Veteran is entitled to a TDIU on an extraschedular basis prior to June 3, 2013. In a September 2015 supplemental statement of the case, the RO determined that the Veteran's case did not warrant referral to the Director of Compensation and Pension Service for consideration of a TDIU on an extraschedular basis prior to June 3, 2013. As the RO addressed this matter, the Board can proceed with adjudication of the issue. 

The Veteran has stated that his PTSD caused him to retire. The Veteran stated that he retired in October 2010. At the time of his retirement he had a disability rating for PTSD of 50 percent. Over the course of 2010, medical treatment records for his PTSD demonstrate that the Veteran had anxiety about his job and his decision to retire.   

VA has not obtained personnel information from the Veteran's last employer, the Jackson, Mississippi branch of the U.S. Postal Service. The duty to assist includes obtaining outstanding records includes records in the possession of a Federal agency. 38 C.F.R. § 3.159 (c)(2). Therefore, the RO must obtain the employment personnel information from the U.S. Postal Service. 

Therefore, the Board finds that a remand is warranted in order for the RO to secure the Veteran's employment records and refer the claim to the Director of VA's Compensation and Pension Service to determine whether the Veteran is entitled to TDIU on extraschedular basis prior to June 3, 2013. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements (with the Veteran's assistance) to obtain employment records from the Veteran's previous places of employment, including from the United States Postal Service to determine the circumstances surrounding the Veteran's retirement in October 2010.  Document all efforts to obtain this information.  (Note: Multiple requests were sent to United States Postal Service but the Postal Service failed to provide the requested records.)

2.  Refer this claim to the Director of VA's C&P Service or to the Under Secretary for Benefits for consideration and adjudication of the question of whether the Veteran is entitled to a TDIU on an extraschedular basis prior to June 3, 2013. 

The following information is pertinent to the matter being considered:

(a)  the Veteran's medical records containing evidence PTSD causing difficulty at work causing him to retire; 

(b)  the Veteran's statements of record that he stopped working as a letter carrier in October 2010 because of PTSD. 

3.  Then readjudicate the remaining claim of entitlement to a TDIU prior to June 3, 2013 on an extraschedular basis.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




